
	

114 HR 3213 IH: Fixed Asset Relief Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3213
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make 100 percent bonus depreciation permanent.
	
	
 1.Short titleThis Act may be cited as the Fixed Asset Relief Act of 2015. 2.Bonus depreciation increased to 100 percent and made permanent (a)IncreaseSection 168(k)(1)(A) of the Internal Revenue Code of 1986 is amended by striking 50 percent and inserting 100 percent.
 (b)Made permanentSection 168(k)(2) of the Internal Revenue Code of 1986 is amended to read as follows:  (2)Qualified propertyFor purposes of this subsection—
 (A)In generalThe term qualified property means property— (i) (I)to which this section applies which has a recovery period of 20 years or less,
 (II)which is computer software (as defined in section 167(f)(1)(B)) for which a deduction is allowable under section 167(a) without regard to this subsection,
 (III)which is water utility property, or (IV)which is qualified leasehold improvement property, and
 (ii)the original use of which commences with the taxpayer. (B)Exception for alternative depreciation propertyThe term qualified property shall not include any property to which the alternative depreciation system under subsection (g) applies, determined—
 (i)without regard to paragraph (7) of subsection (g) (relating to election to have system apply), and (ii)after application of section 280F(b) (relating to listed property with limited business use).
							(C)Special rules
 (i)Sale-leasebacksFor purposes of clause (ii) and subparagraph (A)(ii), if property is— (I)originally placed in service by a person, and
 (II)sold and leased back by such person within 3 months after the date such property was originally placed in service,
								such property shall be treated as originally placed in service not earlier than the date on which
 such property is used under the leaseback referred to in subclause (II).(ii)SyndicationFor purposes of subparagraph (A)(ii), if— (I)property is originally placed in service by the lessor of such property,
 (II)such property is sold by such lessor or any subsequent purchaser within 3 months after the date such property was originally placed in service (or, in the case of multiple units of property subject to the same lease, within 3 months after the date the final unit is placed in service, so long as the period between the time the first unit is placed in service and the time the last unit is placed in service does not exceed 12 months), and
 (III)the user of such property after the last sale during such 3-month period remains the same as when such property was originally placed in service,
								such property shall be treated as originally placed in service not earlier than the date of such
 last sale.(D)Coordination with section 280FFor purposes of section 280F— (i)AutomobilesIn the case of a passenger automobile (as defined in section 280F(d)(5)) which is qualified property, the Secretary shall increase the limitation under section 280F(a)(1)(A)(i) by $8,000.
 (ii)Listed propertyThe deduction allowable under paragraph (1) shall be taken into account in computing any recapture amount under section 280F(b)(2).
 (iii)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the $8,000 amount in clause (i) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the automobile price inflation adjustment determined under section 280F(d)(7)(B)(i) for the calendar year in which such taxable year begins by substituting 2014 for 1987 in subclause (II) thereof.
								If any increase under the preceding sentence is not a multiple of $100, such increase shall be
 rounded to the nearest multiple of $100.(E)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction under section 167 for qualified property shall be determined without regard to any adjustment under section 56..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
			
